Citation Nr: 0923377	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-08 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for chronic fatigue.

4. Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

7.  Entitlement to an effective date earlier than November 6, 
2006, for the award of service connection for diabetic 
peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the left lower 
extremity.

9.  Entitlement to an effective date earlier than November 6, 
2006, for the award of service connection for diabetic 
peripheral neuropathy of the left lower extremity.

10.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the right upper 
extremity.

11.  Entitlement to an effective date earlier than November 
6, 2006, for the award of service connection for diabetic 
peripheral neuropathy of the right upper extremity.

12.  Entitlement to an initial evaluation in excess of 20 
percent for diabetic peripheral neuropathy of the left upper 
extremity.

13.  Entitlement to an effective date earlier than November 
6, 2006, for the award of service connection for diabetic 
peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cleveland, Ohio, and Huntington, West 
Virginia.

In July 2007, the Veteran testified at a hearing before the 
RO.  At that time, the Veteran and his representative 
withdrew an appeal regarding denied claims of service 
connection for an upper respiratory infection, tonsillectomy, 
cyst removal, memory loss, and hernia.  Therefore, the Board 
finds that the appeal of those claims has been withdrawn.  
See 38 C.F.R. § 20.204 (2008).

In November 2008, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of VA treatment records and 
lay statements.  The Veteran waived review of the newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the Board 
will consider such evidence in the adjudication of this 
appeal.

In June 2008 and September 2008 statements, the Veteran 
asserted that he is 100-percent disabled.  At the November 
2008 hearing, the Veteran and his representative indicated 
that the Veteran wished to pursue entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  As this issue has not 
been developed for appellate review, it is referred to the 
AOJ for appropriate action.

(The decision below addresses the Veteran's petition to 
reopen a claim of service connection for depression as well 
as the underlying claim, his claims of service connection for 
myasthenia gravis and chronic fatigue, and his appeals of the 
initial evaluation for type II diabetes mellitus and 
hypertension.  The claims pertaining to diabetic peripheral 
neuropathy of the extremities are addressed in the remand 
that follows the Board's decision.)


FINDINGS OF FACT

1.  By an April 1994 rating decision, the RO denied a claim 
of service connection for a psychiatric disorder.  The 
Veteran did not appeal the decision.

2.  Evidence received since the April 1994 decision relates 
to an unestablished fact necessary to substantiate a claim of 
service connection for depression and it raises a reasonable 
possibility of substantiating the underlying claim.

3.  The Veteran does not have a depressive disorder that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

4.  The Veteran does not have myasthenia gravis that is 
attributable to his active military service, including to 
presumed exposure to herbicide agents.

5.  The Veteran's chronic fatigue is a symptom of his 
myasthenia gravis.

6.  Since the award of service connection, the Veteran's type 
II diabetes mellitus has required the use of an oral 
hypoglycemic agent and a restricted diet; regulation of 
activities has not been shown.

7.  Since the award of service connection, the Veteran's 
hypertension has not been manifested by readings of diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more; a history of diastolic 
pressure predominantly 100 or more has not been shown.


CONCLUSIONS OF LAW

1.  An April 1994 rating decision, which denied a claim of 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1994).


2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for depression 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The Veteran does not have a depressive disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service; a depressive disorder is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008); 38 C.F.R. § 3.310 
(2006).

4.  The Veteran does not have myasthenia gravis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have a disability manifested by 
chronic fatigue that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

6.  Since the award of service connection, the criteria for a 
rating in excess of 20 percent for type II diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2008).

7.  Since the award of service connection, the criteria for a 
compensable rating for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for 
depression, myasthenia gravis, and chronic fatigue has been 
accomplished.  Through a September 2004 notice letter, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
claims of service connection on a direct basis.  The letter 
included notice regarding disabilities associated with 
exposure to herbicide agents, such as Agent Orange.  While 
the notice letter did not refer to the criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Subsequent to the 
September 2004 letter, the Veteran indicated that his 
depression may be related to a service-connected disability.  
Although explicit notice did not follow, the Veteran showed 
actual knowledge of the information and evidence necessary to 
substantiate the claim when he attempted to link his 
depression to his type II diabetes mellitus in submitted 
statements and hearing testimony.

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

With respect to the initial rating issues pertaining to type 
II diabetes mellitus and hypertension, the Veteran was 
granted service connection for those disabilities by the 
rating decision now on appeal.  Once a veteran disagrees with 
an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary for these two issues.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
five issues.  The Veteran's available service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Lexington, Kentucky, and Brecksville, Ohio.  
Although there is no indication that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA), records were requested from the agency.  
In February 2007, SSA responded that the Veteran's folder 
could not be located.  Private records were obtained from 
B.R., M.D., and A.I., M.D.  Record requests were made to 
Elyria Memorial Hospital and St. Joseph's Hospital East.  
Negative replies were received from both facilities.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Additionally, as 
noted in the introduction, the Veteran was afforded a hearing 
before the RO in July 2007 and a hearing before the Board in 
November 2008, the transcripts of which are of record.  Thus, 
VA has properly assisted the Veteran in obtaining any 
relevant evidence.

The Veteran was provided multiple VA examinations in 
connection with these five claims, the reports of which are 
of record.  Each examination was adequate for its purpose.  
As noted in more detail below, an October 2007 VA psychiatric 
examination report identified the Veteran's psychiatric 
disability and included a medical nexus opinion.  A September 
2004 VA neurological examination report confirmed the 
diagnosis of myasthenia gravis and included a medical nexus 
opinion regarding any relationship to exposure to herbicide 
agents.  The examination also addressed the relationship 
between the Veteran's chronic fatigue and myasthenia gravis.  
November 2005 and April 2007 VA examination reports contained 
the necessary information by which to evaluate the Veteran's 
type II diabetes mellitus and hypertension in view of the 
relevant rating criteria.

II. Analysis

A. Petition to Reopen a Previously Denied Claim

The Veteran asserts that he currently has depression and that 
the disability is a result of his active military service or 
a result of service-connected disability, particularly his 
type II diabetes mellitus.  Thus, he contends that service 
connection is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claim's (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

A claim of service connection for a psychiatric disorder was 
initially denied by the RO on the merits in an April 1994 
rating decision.  The Veteran was notified of the decision in 
May 1994.  He did not appeal the decision and it became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1994).

In July 2004, the Veteran filed a petition to reopen the 
claim of service connection, but he limited the claim to 
depression.  By the July 2005 rating decision, the RO denied 
the claim on the merits.  The appeal of that decision is the 
basis for the issue that is now before the Board.

The Board finds that this service connection claim on appeal 
is indeed subject to the finality of the previous decision 
because it constitutes a claim for a disability that was 
addressed in the April 1994 decision.  The RO's April 1994 
denial pertained to any or all psychiatric disorders.  Such a 
characterization includes depression, even though depression 
was not explicitly mentioned in the rating decision.  Thus, 
service connection for the currently claimed disability was 
denied in the previous decision.

The Court has held that the scope of a mental health 
disability claim includes any psychiatric disability that may 
reasonably be encompassed by a veteran's description of the 
claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  As noted in more detail below, in addition to the 
reported symptom of depression, the evidence of record 
reflects only a diagnosis of depressive disorder not 
otherwise specified.  Thus, the claim, as characterized, 
appropriately contemplates the Veteran's identified 
psychiatric disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the April 1994 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
September 2004 notice letter and a February 2007 SOC, the RO 
referred to the April 1994 decision.  However, the present 
claim was apparently reopened without comment as it was 
adjudicated on the merits.  Even so, the Board must address 
the petition to reopen the previously denied claim.

The evidence of record at the time of the April 1994 decision 
included:  service treatment records; treatment records from 
the Brecksville VAMC, dated from January 1971 to March 1982; 
and an application for benefits and statements from the 
Veteran.

In denying the claim in April 1994, the RO determined that 
the Veteran did not have a psychiatric disorder that was 
identified in the service treatment records by complaint, 
finding, treatment, or diagnosis.  The only psychiatric 
disability that was identified by the RO was neurasthenic 
neurosis.  Additionally, the RO determined that a psychiatric 
disorder could not be presumed to be service connected as a 
result of exposure to herbicide agents.

Since the April 1994 decision, the new evidence that has been 
added to the record includes:  treatment records and 
examination reports from the Lexington and Brecksville VAMC, 
dated from January 1971 to October 2008; a private treatment 
record from Dr. B.R., dated November 2000; a letter from 
Dr. A.I., dated in July 2007; internet research provided by 
the Veteran pertaining to dioxins, Agent Orange and 
myasthenia gravis; lay statements from the Veteran's family 
and friends; and statements and hearing testimony from the 
Veteran, his wife, and his representative.

A review of the new evidence reveals that treatment records 
from the Lexington VAMC document that the Veteran has 
reported experiencing depression.  In October 2007, he 
underwent VA examination in connection with the claim.  The 
examiner provided a diagnosis of depressive disorder not 
otherwise specified.  

The Board finds that the VA treatment records and October 
2007 VA examination report constitute new and material 
evidence in connection with the Veteran's claim of service 
connection for depression.  It is new because the evidence 
was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
disability element of a service connection claim.  A 
depressive disorder was not an identified psychiatric 
disability when the claim was denied in the April 1994 RO 
decision.  The evidence does not in and of itself 
substantiate the claim; however, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for depression 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claim of service connection on the 
merits in the following section.

B. Service Connection

1. Depression

A review of the Veteran's service treatment records is 
negative for complaints of, treatment for, or a diagnosis of 
a psychiatric disorder.  A diagnosis of depression or a 
depressive disorder was not documented.  However, the 
available service treatment records do not contain entries 
dated after 1965 and a separation examination is not 
available for review.

Post-service records show that the Veteran first received 
psychiatric treatment at the Brecksville VAMC in January 
1971, over three years after his separation date.  He was 
hospitalized at that time, diagnosed with neurasthenic 
neurosis, and prescribed medications.  The Veteran was seen 
on several subsequent occasions through 1981, but a diagnosis 
other than neurasthenic neurosis was not provided.

More recent treatment records from the Lexington VAMC 
document a complaint of depression in February 2003.  At that 
time, the Veteran stated that he had been depressed for one 
month.  He also reported that he was depressed when he came 
back from Vietnam.  Subsequently, "depression" was noted in 
the Veteran's past medical history list at the VAMC.  The 
Veteran was not prescribed medication for his depression and 
none of the treating medical professionals commented on the 
origin of his depression.

As noted previously, the Veteran underwent VA psychiatric 
examination in October 2007.  The examiner reviewed the 
claims file and the Veteran's VA electronic record.  The 
examiner noted the Veteran's reported history of mental 
stress in Vietnam, his report of being very depressed in 1971 
or 1972, and the treatment through at the Brecksville VAMC.  
Additionally, the Veteran's assertion that his depression 
stems from his physical disabilities was noted.  The examiner 
also noted that the Veteran was not currently receiving 
treatment for a mental disorder.  Mental status examination 
revealed, among other things, both a happy and depressed 
mood.  An Axis I diagnosis of a depressive disorder not 
otherwise specified was provided.  The examiner also 
determined that the Veteran has a personality disorder not 
otherwise specified with dependent features.

With respect to the origin of the Veteran's depressive 
disorder, the examiner stated that, at first glance, it would 
be reasonable to conclude that the Veteran's current mental 
condition is due to his service-connected type II diabetes 
mellitus.  However, the examiner found that the assumption 
was challenged in several ways after an extended interview.  
The examiner stated that although the Veteran stated that he 
was depressed, he was observed to have an euthymic mood.  
Additionally, his interview behavior was inconsistent 
regarding his childhood, family situation, education, 
employment, and energy level.

The examiner found that the Veteran's history and clinical 
presentation fit more closely with the general diagnostic 
criteria for personality disorder because he exhibits an 
enduring pattern of behavior that deviates from the 
expectations of his culture.  The examiner stated that the 
Veteran likely experiences depression but it is not the most 
salient problem.  The examiner found that it was clear that 
the Veteran's depression is in large part due to financial 
strain which appears to stem from his inconsistent job 
history which is likely linked to his personality disorder.

The examiner further stated that the Veteran's contention of 
experiencing low energy and poor concentration and memory to 
the point he cannot function would be plausible if he ever 
had a consistent work history.  However, the Veteran 
described a lifetime of a poor work record with frequent job 
changes due to discontent.  The examiner gave the opinion 
that the Veteran's enduring pattern of behavior is suggestive 
of a longstanding deficiency in functioning but not likely 
due to the impact of military service.  She also opined that 
it is less likely as not that the Veteran's psychiatric 
disability is caused by or a result of the Veteran's diabetes 
mellitus.

Current disability has been established-the Veteran has been 
diagnosed with depressive disorder not otherwise specified.  
However, in consideration of the evidence of record, the 
Board finds that the Veteran's depressive disorder is not 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.  The October 
2007 VA examiner directly addressed the salient question as 
to the origin of the Veteran's depressive disorder and the 
relationship between the psychiatric disability and his 
physical disabilities, particularly service-connected type II 
diabetes mellitus.  In her opinion, the Veteran's depressive 
disorder is not likely due to the impact of military service 
or caused by or a result of the Veteran's diabetes mellitus.  
On the other hand, the examiner specifically linked the 
Veteran's depression to financial strain stemming from an 
inconsistent job history likely linked to his personality 
disorder.  The examiner's medical opinion is persuasive as it 
was based on an accurate medical history as set forth in the 
claims file and an interview and examination of the Veteran.  
The opinion also has support in the record and there is no 
conflicting medical opinion evidence of record.  Thus, the 
opinion is probative competent medical evidence addressing 
the medical question at hand.

(The Board also notes that personality disorders are not 
diseases or injuries for compensation purposes and may not be 
service connected except as provided for in 38 C.F.R. 
§ 3.310(a).  38 C.F.R. §§ 3.303(c), 4.127 (2008).)

The Veteran alleges that the October 2007 VA examination was 
inadequate primarily in light of the conclusion that the 
examiner reached.  He does not believe that examiner 
accurately noted the information that he reported to her.  
The Board finds that the examination was adequate to address 
the Veteran's claim.  The examination was comprehensive as 
the examiner noted the Veteran's history in detail and 
included a thorough report of the interview and mental status 
examination.  A diagnosis was identified for the Veteran's 
psychiatric disability, including his symptom of depression, 
and a medical nexus opinion was provided.  There is no 
indication that the examiner is not a qualified mental health 
professional who has the medical training and expertise by 
which to examine the Veteran and render an opinion.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to the claim of service 
connection for depression, as well as those from his family 
and friends.  The Veteran is competent to attest to the 
symptoms he experiences that are observable by a layperson, 
such as depression.  His family and friends may also attest 
to the fact that they have observed the Veteran to have low 
energy and appear to be depressed.  However, as laypeople 
without the appropriate medical training or expertise, the 
Veteran and his family and friends are not competent to 
provide a probative opinion on a medical matter-such as the 
etiology of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, their opinions that the 
Veteran's depression is related to his military service or is 
otherwise attributable to his service-connected disabilities, 
including type II diabetes mellitus, are not probative.  
Without sufficient evidence linking the Veteran's depressive 
disorder to his active military service or a service-
connected disability, service connection is not warranted.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2006).

2. Myasthenia Gravis

The Veteran asserts that he has myasthenia gravis that is a 
result of his active military service.  He acknowledges that 
he was not diagnosed with the disability until after his 
period of military service.  However, the Veteran attributes 
his myasthenia gravis to in-service exposure to herbicide 
agents, including Agent Orange, when he was stationed in 
Vietnam.  Thus, he contends that service connection is 
warranted.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.309(e) (2008).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2008).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116 as a disease associated with 
herbicide exposure, a veteran is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

In addition, certain chronic diseases, including myasthenia 
gravis, may be presumed to have been incurred during service 
if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a).

Treatment records from the Lexington VAMC reflect that a 
diagnosis of myasthenia gravis was made after appropriate 
testing in 2004.  A diagnosis was provided soon after the 
Veteran reported with symptoms of droopy eyes and double 
vision.  During subsequent treatment, the diagnosis was 
questioned.  However, further testing confirmed that the 
Veteran does in fact have seronegative myasthenia gravis.

The RO has conceded that the Veteran served in the Republic 
of Vietnam during the requisite time period; thus, the Board 
presumes that the Veteran was exposed to herbicide agents 
during his active military service.  Because myasthenia 
gravis is not listed as a disease that is associated with 
exposure to herbicide agents, service connection may not be 
presumed on that basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Nonetheless, the Veteran maintains that his 
myasthenia gravis is attributable to Agent Orange exposure.  
See Combee, 34 F.3d at 1044-45.

The Veteran has submitted substantial internet research 
relating to dioxins, Agent Orange, and myasthenia gravis.  
However, the information is not probative to the Veteran's 
claim because it does not specifically provide for a link 
between herbicide exposure and myasthenia gravis.  Moreover, 
the information does not specifically pertain to the facts 
and evidence of the Veteran's claim.

In September 2004, the Veteran was afforded a VA neurological 
examination in connection with the claim.  The examiner 
reviewed the Veteran's claims file and the Veteran's 
electronic record.  Physical examination was significant for 
rapid fatiguing of striated muscles of the limbs with 
repetitive exercise that, according to the examiner, would be 
expected in a person with myasthenia gravis.  The examiner 
stated that, in his professional opinion as a board-certified 
neurologist, the Veteran has seronegative myasthenia gravis.  
The examiner also gave the opinion that a relationship 
between the Veteran's myasthenia gravis and his prior 
exposure to Agent Orange (dioxin) can not be established 
because myasthenia gravis is a neuromuscular disorder caused 
by an auto-immune attack on muscle fibers that can not be 
stimulated by distant exposure to an environmental toxin.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have myasthenia gravis that is 
attributable to his active military service, including to 
presumed exposure to herbicide agents.  The medical evidence 
indicates that the disability did not have its onset until 
after the Veteran's military service.  The Veteran has not 
identified any in-service event, injury, or disease to which 
his myasthenia gravis could possibly be traceable other than 
herbicide exposure.  No other theory of direct service 
connection is reasonably raised by the record.  The September 
2004 VA examination report is competent medical evidence that 
is probative of whether there is a relationship between the 
Veteran's current disability and his presumed exposure to 
herbicide agents.  The examiner provided a persuasive and 
definitive opinion as a board-certified neurologist with 
supporting rationale that the Veteran's myasthenia gravis is 
not related to in-service herbicide exposure.  The opinion 
from the Veteran and his family that his myasthenia gravis is 
related to Agent Orange exposure is not probative.  See 
Espiritu, 2 Vet. App. at 494.  Without sufficient evidence 
linking the Veteran's myasthenia gravis to his active 
military service, service connection is not warranted on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Additionally, the Board notes that there is no objective 
evidence that myasthenia gravis manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  The evidence does not 
indicate that the Veteran had myasthenia gravis prior to 
August 1968.  As noted above, myasthenia gravis was first 
diagnosed in 2004, which was over 35 years after service.  
Thus, service connection is not warranted for myasthenia 
gravis on a presumptive basis as a chronic disease.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

3. Chronic Fatigue

In July 2004, the Veteran stated that he had chronic fatigue 
as a result of his then-recent diagnosis of myasthenia 
gravis.  At his July 2007 hearing before the RO, the Veteran 
stated that his chronic fatigue began in September 2003, but 
he also wished to claim the symptom secondary to service-
connected type II diabetes mellitus.  At the November 2008 
hearing, the Veteran and his wife maintained that the fatigue 
was a result of the diabetes mellitus and not the myasthenia 
gravis.  Notably, a February 2004 VA treatment record 
documents a complaint of fatigue and generalized weakness 
with its onset six to seven months prior.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  For example, mere pain, alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Thus, "chronic fatigue" is 
not a disability for which service connection may be granted.  
The Board notes that service connection may be awarded for 
chronic fatigue syndrome.  See 38 C.F.R. § 4.88a (2008).  
However, the Veteran has not been diagnosed with chronic 
fatigue syndrome, nor is he claiming the disability for 
service connection.

In regards to which disability the Veteran's symptom of 
fatigue is associated, the preponderance of the evidence 
shows that the Veteran's fatigue is a symptom of his non-
service-connected myasthenia gravis.  As noted previously, 
the September 2004 VA examiner stated that the Veteran's 
elicited fatigue was expected in a person with myasthenia 
gravis.  A September 2004 VA treatment record indicated that 
the Veteran's fatigue was from myasthenia gravis, but it 
could have been multi-factored with obstructive sleep apnea 
as a possibility.  The Veteran submitted a letter from Dr. 
A.I., dated in July 2007, wherein Dr. A.I. gave the opinion 
that the Veteran's persistent fatigue is probably a residual 
effect of his myasthenia gravis.  The opinion was provided 
after Dr. A.I. examined the Veteran and reviewed his VA 
treatment records.  Dr. A.I. noted that the Veteran had 
diabetes mellitus with peripheral neuropathy, but he did not 
attribute the fatigue to that disability.

In light of this evidence, the Board finds that the Veteran's 
fatigue is a symptom of his myasthenia gravis.  As noted in 
the previous section, service connection is not warranted for 
myasthenia gravis.  Consequently, the Veteran does not have a 
disability manifested by chronic fatigue that is the result 
of disease or injury incurred in or aggravated during active 
military service.  Therefore, the claim must be denied.

4. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for depression, myasthenia 
gravis, and chronic fatigue must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).



C. Initial Ratings

The Veteran asserts that his service-connected type II 
diabetes mellitus and hypertension are more disabling than 
initially rated.  He contends that a rating in excess of 20 
percent is warranted for his diabetes mellitus and that a 
compensable rating is warranted for his hypertension.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

1. Type II Diabetes Mellitus

Since the award of service connection (October 19, 2005), the 
Veteran's type II diabetes mellitus has been evaluated as 
20 percent disabling under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119 (2008).  Under that diagnostic code, a 20 percent 
rating is assigned for diabetes mellitus requiring insulin 
and restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (Diagnostic Code 7913).

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  Id.

A review of the evidence of record reveals that the Veteran 
has been treated for type II diabetes mellitus at the 
Lexington VAMC.  He had elevated glucose levels in October 
2004 and was diagnosed with the disability by March 2005.  VA 
treatment records and a November 2005 VA diabetes mellitus 
examination document that the Veteran has been on a diabetic 
diet and has been prescribed metformin.  Thus, the Veteran's 
type II diabetes mellitus has required the use of an oral 
hypoglycemic agent and restricted diet.  The 20 percent 
rating that was initially assigned contemplates those 
requirements.

The criteria for a rating in excess of 20 percent for 
diabetes mellitus necessitate the requirements of insulin use 
and regulation of activities.  This is so for a 40, 60, and 
100 percent rating.  With respect to a 40 percent rating, the 
Court has held that all the criteria must be met given the 
clearly conjunctive structure of the language used in 
Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360, 366 (2007).

Although the Veteran testified that his type II diabetes 
mellitus has not required insulin shots, the November 2005 VA 
examiner indicated that the Veteran's disability had been 
treated with insulin.  In any event, the evidence does not 
show that the Veteran's disability has required regulation of 
activities-avoidance of strenuous occupational and 
recreational activities.  At the November 2005 VA 
examination, it was noted that the Veteran's activity had 
been restricted for some time because of his myasthenia 
gravis.  The Veteran believed that his activity was 
increasingly restricted because of his diabetes.  
Additionally, at his July 2007 hearing, the Veteran stated 
that his activities were very restricted.  Despite the 
Veteran's statements that he believes his diabetes has 
required regulation of activities, medical evidence is 
required to support this criterion.  See Camacho, 21 Vet. 
App. at 364.

The VA records pertaining to the treatment of the Veteran's 
type II diabetes mellitus do not reflect that the disability 
has required regulation of activities.  Significantly, in an 
April 2007 treatment record, it was noted that the Veteran 
did not regularly exercise on account of having no energy.  
Although the Veteran doubted he would be able to exercise, a 
dietician encouraged activity as possible.  Regulation of 
activity does not suggest encouragement of activity; rather, 
discouragement of activity is contemplated.  No medical 
professional has advised the Veteran to avoid strenuous 
occupational or recreational activities on account of his 
type II diabetes mellitus.  Without sufficient evidence that 
the Veteran's service-connected type II diabetes mellitus has 
required regulation of activities at any time since the award 
of service connection, an initial rating in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7913).

Compensable complications of the Veteran's type II diabetes 
mellitus have been identified.  He has been separately 
awarded service connection for diabetic peripheral neuropathy 
of the four extremities.  Those disabilities are addressed in 
the remand section.  Diabetic retinopathy was not found on VA 
examination in November 2005, December 2005, or October 2007.  
Service connection for diabetic retinopathy was denied by a 
separate rating decision in January 2008.

2. Hypertension

Since the award of service connection (October 19, 2005), the 
Veteran's hypertension has been evaluated under Diagnostic 
Code 7101 for hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  That diagnostic code 
provides for a 10 percent rating for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where an individual with a history of 
diastolic pressure predominantly 100 or more requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is assigned for diastolic pressure predominantly 120 
or more.  Lastly, a 60 percent rating is assigned for 
diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (2008).

(During the pendency of the claim, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the Veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.)

The evidence of record does not indicate that the Veteran's 
hypertension has resulted in diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
At VA examinations in November 2005 and April 2007, the 
Veteran's blood pressure was taken three times.  In November 
2005, the readings were 120/70, 122/68, and 120/70.  In April 
2007, blood pressure readings were 120/80, 118/78, and 
112/72.  Since the award of service connection, blood 
pressure readings have been regularly documented in the VA 
treatment records.  In no instance was systolic pressure 
noted to be 160 or more (the highest reading was 145 in 
September 2008.  Diastolic pressure has never been noted to 
be even over 90 (the highest was 87 in March 2008).

Even though the necessary blood pressure levels have not been 
evident in order to meet the criteria for a compensable 
rating, Diagnostic Code 7101 allows for a 10 percent rating 
if the Veteran had a historically higher diastolic pressure 
that has since been controlled by continuous medication.  
Although the Veteran stated at his November 2008 hearing that 
he ceased taking blood pressure medicine, VA records show 
that he was prescribed linsinopril in 2005.  The Veteran 
contends that his hypertension resulted in higher blood 
pressure readings prior to when he was prescribed the 
medicine.  However, a review of treatment records from the 
Lexington VAMC, dating from August 2000, does not reveal that 
to be the case.  Over 20 blood pressure readings are of 
record from that time period, none of which showed diastolic 
pressure of even 90, let alone predominantly 100 or more.  
Additionally, a November 2000 record from Dr. B.R. showed 
diastolic pressure at 70.  Moreover, earlier records from the 
Brecksville VAMC, dated from 1971 to 1982, do not reflect 
diastolic pressure higher than 80.  Therefore, regardless of 
whether his hypertension requires continuous medication for 
control, the evidence does not show that the Veteran has a 
history of diastolic pressure predominantly 100 or more.  
Consequently, an initial compensable rating is not warranted 
for hypertension at any time since the award of service 
connection.

3. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's type II diabetes 
mellitus or hypertension has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings for type II diabetes 
mellitus and hypertension must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
for higher initial ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for depression is denied.

Service connection for myasthenia gravis is denied.

Service connection for chronic fatigue is denied.

An initial evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.

An initial compensable evaluation for hypertension is denied.


REMAND

In April 2008, the Veteran was granted service connection for 
diabetic peripheral neuropathy of the right lower, left 
lower, right upper, and left upper extremity.  Separate 
ratings of 20 percent were awarded for each of the four 
extremities.  An effective date of the awards of service 
connection was set as November 6, 2006.  The Veteran was 
notified of the decision by letter later in April 2008.  In 
June 2008, the Veteran submitted a statement titled "Notice 
of Disagreement," in which he specifically referenced the 
April 2008 decision and requested a higher disability rating.  
In November 2008, the Veteran indicated that two of the 
issues that he wanted to address were diabetic neuropathies 
and the date of onset of the diabetic neuropathies.  Although 
the June 2008 statement was not clear with regard to the 
Veteran's intent, when read together with his November 2008 
statement, which directly addressed the issues in the April 
rating decision, the Veteran's communications may be 
reasonably construed as a notice of disagreement with the 
initial ratings established and the effective dates of the 
awards of service connection.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2008).  Additionally, at the 
November 2008 hearing, the Veteran reiterated that he wished 
to appeal the diabetic neuropathy decision.  

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2008).  To 
date, no SOC has been furnished regarding the April 2008 
decision, or at least no SOC has been associated with the 
claims file that is before the Board.  Therefore, the 
issuance of a SOC is required regarding the initial ratings 
for diabetic peripheral neuropathy of each extremity and the 
effective date for the awards of service connection.  The 
Board must remand the issues for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following 
action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
for the following issues:  
(1) entitlement to an initial evaluation 
in excess of 20 percent for diabetic 
peripheral neuropathy of the right lower 
extremity; (2) entitlement to an 
effective date earlier than November 6, 
2006, for the award of service connection 
for diabetic peripheral neuropathy of the 
right lower extremity; (3) entitlement to 
an initial evaluation in excess of 20 
percent for diabetic peripheral 
neuropathy of the left lower extremity; 
(4) entitlement to an effective date 
earlier than November 6, 2006, for the 
award of service connection for diabetic 
peripheral neuropathy of the left lower 
extremity; (5) entitlement to an initial 
evaluation in excess of 20 percent for 
diabetic peripheral neuropathy of the 
right upper extremity; (6) entitlement to 
an effective date earlier than November 
6, 2006, for the award of service 
connection for diabetic peripheral 
neuropathy of the right upper extremity; 
(7) entitlement to an initial evaluation 
in excess of 20 percent for diabetic 
peripheral neuropathy of the left upper 
extremity; (8) entitlement to an 
effective date earlier than November 6, 
2006, for the award of service connection 
for diabetic peripheral neuropathy of the 
left upper extremity.  This is required 
unless the matters are resolved by 
granting the full benefits sought, or by 
the Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
Veteran files a timely substantive appeal 
should any of these eight issues be 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


